Case 9:18-cv-81735-WPD Document 15 Entered on FLSD Docket 03/29/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO. 18-81735-CIV-DIMITROULEAS

  DAVID GORDON OPPENHEIMER,

         Plaintiff,

  vs.

  FIVE LINX, LLC,

        Defendant.
  ____________________________________/

              ORDER GRANTING MOTION FOR FINAL DEFAULT JUDGMENT

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Entry of Final Default

  Judgment (the “Motion”) [DE 11], filed herein on March 18, 2019. The Court has carefully

  considered the Motion [DE 11] and is otherwise fully advised in the premises.

         On March 1, 2019, the Clerk entered an Entry of Default against Defendant Five Linx,

  LLC. See [DE 8]. On March 18, 2019, Plaintiff filed the instant Motion [DE 11] seeking a

  default judgment against Defendants. On March 19, 2019, the Court issued an Order to Show

  Cause why this Motion should not be granted. [DE 12]. Defendant failed to respond.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Plaintiff’s Motion [DE 11] is hereby GRANTED.

         2.      In accordance with Federal Rule of Civil Procedure 58, a separate final judgment

                 will be entered.

         3.      The Clerk is DIRECTED to mail a copy of this Order to the address listed below.
Case 9:18-cv-81735-WPD Document 15 Entered on FLSD Docket 03/29/2019 Page 2 of 2




         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 29th day of March, 2019.




  Copies to:
  Counsel of Record

  Five Linx, LLC, pro se
  400 Andrews Street 400
  Rochester, NY 14604
